OPINION
PER CURIAM.
William Jasper seeks to appeal the district court’s order dismissing for failure to state a claim his 42 U.S.C. § 1988 action. The notice of appeal was received in the district court shortly after the expiration of the appeal period. Under Fed. R.App. P. 4(c)(1) and Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988), the notice is considered filed as of the date Jasper properly delivered it to prison officials for mailing to the court. The record does not reveal if or when Jasper complied with the requirements of Fed. R.App. P. 4(c)(1). Accordingly, we remand the case for the district court to obtain this information from the parties and determine the timeliness of the filing under Fed. R.App. P. 4(c)(1) and Houston v. Lack. The record, as supplemented, will then be returned to this court for further consideration. We deny Jasper’s motions for appointment of counsel and for an extension of time to file an informal brief.

REMANDED.